Title: To Benjamin Franklin from John Jay, 10 September 1781
From: Jay, John
To: Franklin, Benjamin



Dear Sir
St Ildefonso 10 Sep. 1781
My last to You was of the 20 Day of Augt last by Dupin the F. Embassadors Courier.
Major Franks, with dispatches from Congress & from Mr. R Morris, is now with me & will proceed to Passy as soon as I shall be enabled to write by him.
He will bring you a Copy of Mr Morris’s Letter to me from which you will see the present State of American Finances, and the Measures he is prosecuting to ameliorate them &c &. My former Letters mentioned my apprehensions that many more Bills had been drawn upon me than those for which the Sum you authorized me to drawn upon you for wd. satisfy.
Near seventy thousand Dollars will be wanted to pay those which have since arrived, and tho I cannot think it improbable that Provision may here be made for at least a part of that Sum, yet the Delays which usually attend operations of this Kind render it highly necessary that occasional Resources be elsewhere had.
This Consideration so far as it applies to the Payments to be made in the two succeeding Months obliges me again to recur to You.
The sanguine Expectations entertained by our Country from the Appointment of Mr. Morris, his known abilities Integrity & Industry, the useful Reformations he has begun, & the judicious Measures he is pursuing abroad as well as at Home, afford Reason to Hope that under his Direction american Credit will be reestablished, and the Evils which have long threatned us on that Head, avoided.

It would be useless therefore to remark how important it is to prevent our Credit from recieving a deep additional Wound at the very Moment when so much is doing to recover it. The Protest of any of our public Bills for want of Payment wd. at this Period be more injurious than heretofore, and unless again saved by you, that cruel necessity must take place with Respect to those on me. Besides, as the singular Policy of drawing Bills without previous Funds will now be relinquished, We have Reason to flatter ourselves that we shall in future have no Embarrassments of this Kind to struggle with. I am well persuaded that Mr. Morris will not pursue such hazardous & unprecedented Measures, and therefore as in all human Probability His present Difficulties will be all that we shall have to surmount, I hope you will think with me that the utmost Exertions shd. be made for the Purpose, and that after having done so much to save the Credit of american Bills you will be still disposed to do every thing in your Power to put it out of Danger.
When it will be in my Power to replace the Sums drawn from you, is hard to divine. All I can say or do, is, to assure you that nothing but want of ability shall delay or prevent it.
When I consider how much might have been saved had my Bills on you been sold to those who would have taken them on the best Terms, I cannot forbear thinkg it wd. be adviseable to give me only general authority to draw for such Sums as I may want not exceeding the one you may limit.
The Sum wanted for October is 12,567 Dollars— and for November 3,600—
I particularize only the payments due in those two Months because before the first of December I hope my Expectations from other Quarters will at least be ascertained. I am Dear Sir with great & sincere Regard & Esteem your obliged & obt Servt.
His Excy Dr Franklin


P.S. The Marquis DYranda has recd a Letter from Mr. Grand informing him that no more Bills are to be drawn upon you by me without your further Order, I am a little at a Loss to determine whether this Restriction is intended to extend to the Ballance wh [which] remains of the 25000 Doll. allotted for the payment of the Bills at two months Sight and for which I was only to draw as occasion might require.
Lest my having refused to accept some Bills drawn upon me by Congress shd. give Rise to Reports prejudial to their Credit, I transmit herewith Enclosed a State of that Case, you will be pleased to make such Use of it as Circumstances may render necessary. I gave a Copy of it to the Gentleman who presented the Bills, and desired that it might be recited at large in the Protest—

 
Notation in Jay’s hand: To Doctr Franklin 10 Sep. 1781 sent by post sent Dup. 14 Do. by Embrs. courier
